SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release is entered into by Christine Brock (“Plaintiff”) and
JH Portfolio Debt Equities, LLC (“Defendant”), as of April 8, 2019. Plaintiff claims she was
subjected to collection actions from Defendant, which violated the Fair Debt Collection Practices Act,
§ 1692, et seq. (“FDCPA”). Plaintiff claims, therefore, that Defendant is liable to her for statutory
damages, costs, and attorneys’ fees as a result. Accordingly, Plaintiff filed a Complaint, styled
Christine Brock v. JH Portfolio Debt Equities, LLC in the District Court of Johnson County, Kansas,
No. 18LA05997, which was later removed to the United States District Court for the District of
Kansas, No. 2:18-cv-02685 (“Court Action”). Defendant denies that its actions violated the FDCPA,
or any other law, in any manner whatsoever.

To settle Plaintiff's claims against Defendant and without admitting any liability for same,
Defendant agrees to pay Plaintiffs counsel the sum of $2,000 for Plaintiff's alleged claims for
statutory damages and attorneys’ fees and costs, pursuant to the statutory fee — shifting provisions of
the FDCPA and in lieu of a court award. The $2,000 settlement amount shall be made payable solely
to “Callahan Law Firm, LLC”, Fiduciary Account (EIN #XX-XXXXXXX) and shall be sent to Ryan
Callahan at Callahan Law Firm, LLC, 222 W. Gregory Blvd., Ste. 210, Kansas City, MO 64114. The
settlement payment is due within thirty (30) days of Defendant’s receipt of Plaintiff's executed copy
of this agreement and W9 from the Callahan Law Firm. The parties shall not dismiss the case until
the settlement payment has been received by Plaintiff's attorney.

If Defendant elects to issue a Form 1099-MISC at year-end it must name ““*Callahan Law
Firm, LLC”, (EIN #XX-XXXXXXX)” as the sole “Payee” and it must list the full settlement amount in
Box 14 for “Gross proceeds paid to an attorney.”

In consideration for performance of Defendant’s obligations under this Settlement Agreement
and Release, Plaintiff agrees to release and forever discharge Defendant, its general and limited
partners, shareholders, members, officers, directors, parents, subsidiaries, affiliates, predecessors,
successors, assigns, attorneys, present and former employees and agents, and insurance carriers (the
Released Parties”), of and from all causes of action, suits, claims and demands whatsoever, in law or
in equity, known or unknown at this time related to the account at issue, which Plaintiff now has or
ever had against the Released Parties, based upon the collection actions or any violation of the

FDCPA referenced above or which could have been asserted in the above-referenced lawsuit from the
beginning of the world to the date of this Agreement.

As additional consideration for the release of Plaintiffs claims against Defendant, Defendant shall
cause its matter currently pending in the District Court of Johnson County, Kansas, styled JH Portfolio
Debt Equities, LLC v. Christine Brock, No. 18LA04664 (“Collection Action”), to be dismissed with
prejudice within 21 days of execution of this agreement by both parties. Defendant shall cease collection
of the alleged debt in the Collection Action, and agrees to eliminate the alleged debt from Consumer’s
responsibility (which shall include, but not be limited to requesting the deletion of any applicable trade
line from Consumer’s credit reports, if applicable, and refraining from filing a 1099-C with the IRS), and
will not sell the alleged debt to anyone else. Consumer acknowledges that the credit bureaus are separate
entities from the Defendant and that Defendant cannot be held liable for the performance of the credit
bureaus in response to any such deletion request. The parties to this matter make no representation
regarding the tax consequences, if any, of the payment made pursuant to this agreement.

After the Plaintiff's attorney receives the settlement funds, Plaintiff and Defendant will cause
to be filed, by Plaintiff's Attorney, with the Court having jurisdiction over the Court Action, a
Dismissal of the Court Action with prejudice. It is expressly understood and agreed by Plaintiff and

Defendant that consummation of the terms of this Agreement is subject to and contingent upon

2
Dismissals being filed in both the Court Action and the Collection Action and both the Court Action
and Collection Action being dismissed with prejudice by the Courts having jurisdiction over them.

The Parties have participated in the preparation of this Agreement, and therefore waive the
benefit of any rule requiring resolution of ambiguities strictly against the drafter by reason of the
Parties’ preparation of the Agreement. The parties agree that no party shall be deemed to have drafted
this Agreement. This Agreement shall be interpreted according to the laws of the State of Kansas for
all state law issues, and according to Federal law for all other issues.

This Agreement constitutes the entire agreement of the parties and cannot be modified except
by written agreement signed by all parties. The Parties agree to keep the terms of this Agreement
confidential, except as needed to enforce the terms of this agreement, or as required by tax or
regulatory matters, or court order, or to legal counsel, family members, tax preparers and/or tax
professionals, the taxing authorities, the parties’ financial institutions, financial advisors, or pursuant
to a court order. Additionally, Plaintiff shall be permitted to disclose the terms of this agreement to a
bankruptcy judge, a bankruptcy trustee, or as otherwise required by the bankruptcy process.

This Agreement shall become effective upon its execution, which may be executed in
counterparts, and executed counterparts received by facsimile, e-mail, or otherwise, are acceptable

and shall have the same force and effect as an original.

Dated: Fe FP Y Dated:

JH Portfolio Debt Equities, LLC

 

By:
— Authorized Representative

 

 
 

Callahan-Eaw Firm, LLC
222 W. Gregory Blvd., Ste. 210
Kansas City, MO 64114
